ORDER
Upon further consideration, the court construes Robert W. Steele’s April 3, 2014 submissions, Docket Entry 33 in Appeal No. 13-3065, as his entry of appearance, informal brief, Rule 15(c) statement concerning discrimination, and motion and declaration for leave to proceed in forma pauperis in Appeal No. 14-3055.
Accordingly,
It Is Ordered That:
(1) The clerk’s office shall file Docket Entry Nos. 33 and 35 from Appeal No. 13-3065 in Appeal No. 14-3055.
(2) The Department of Agriculture shall file its informal brief in Appeal No. 14-3055 within 21 days from the date of filing of this order.